Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 1 of 6. PageID #: 841
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1500
Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 2 of 6. PageID #: 842
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1501
Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 3 of 6. PageID #: 843
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1502
Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 4 of 6. PageID #: 844
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1503
Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 5 of 6. PageID #: 845
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1504
Case: 1:18-cv-02257-JG Doc #: 29-8 Filed: 05/13/19 6 of 6. PageID #: 846
                                                     Moss Affidavit EXHIBIT 8




                            CONFIDENTIAL                        UH-MOSS 1505
